Citation Nr: 0608674	
Decision Date: 03/24/06    Archive Date: 04/04/06

DOCKET NO.  98-17 045	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for a pulmonary 
disorder, claimed as a breathing problem, including due to an 
undiagnosed illness.

3.  Entitlement to an initial compensable rating for fungus 
Candida of the groin.

4.  Entitlement to an initial rating in excess of 10 percent 
for irritable bowel syndrome.

5.  Entitlement to an initial compensable rating for tinea 
pedis with onychomycosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and a friend


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel


INTRODUCTION

The veteran had active military service from August 5, 1981 
to November 10, 1981 and from January 2, 1991 to April 24, 
1991.  She served in Operation Desert Shield/Storm from 
January 7, 1991 to March 23, 1991.  She also had service with 
the Air Force Reserve.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a March 1998 decision of a Regional Office (RO) of the 
Department of Veterans Affairs (VA).  The RO, in part, denied 
service connection for hypertension; service connection for 
irritable bowel syndrome, claimed as diarrhea due to an 
undiagnosed illness; service connection for allergic 
rhinitis, claimed as trouble breathing due to an undiagnosed 
illness; and service connection for tinea pedis and 
onychomycosis.  As well, the RO granted service connection 
for fungus Candida of the groin, and assigned a 0 percent, or 
noncompensable evaluation, effective from June 26, 1996.  

A hearing was held in January 1999 at the RO before a local 
hearing officer, while a second hearing was held in May 2002 
at the RO before the undersigned Veterans Law Judge.  
Transcripts of the hearings are of record.

The Board issued a decision in July 2002 granting service 
connection for irritable bowel syndrome.  The Board issued a 
remand in July 2003, seeking development of the issues then 
on appeal.  The decision of the RO establishing service 
connection for irritable bowel syndrome is not of record, but 
in a statement dated in September 2002, the veteran filed a 
notice of disagreement with the assignment of a 10 percent 
rating for this condition.  A decision of the RO in October 
2005 resulted in a grant of service connection for tinea 
pedis with onychomycosis.  

The issues of entitlement to an initial rating in excess of 
10 percent for irritable bowel syndrome and of entitlement to 
a compensable rating for tinea pedis with onychomycosis are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.

In correspondence dated November 14, 2005, the veteran sought 
increased ratings for post-traumatic stress disorder and 
migraine headaches.  She has also provided medical records 
regarding sleep apnea and appears to be claiming service 
connection for this condition.  These matters have not been 
developed for appellate review.  Accordingly, they are 
referred to the RO for any action deemed appropriate.  


FINDINGS OF FACT

1.  Hypertension has its onset while the veteran was on 
active duty.  

2.  A breathing disorder was not noted while the veteran was 
on active duty and the mild restrictive lung disease 
diagnosed on VA respiratory examination in May 2004 is not 
shown to be related to the veteran's military service.

3.  During the appeal period, fungus Candida of the groin has 
been asymptomatic.  


CONCLUSIONS OF LAW

1.  Hypertension was incurred in service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2005).

2.  A pulmonary disorder, diagnosed as mild restrictive lung 
disease, was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 101(24), 106, 1110, 1117, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.317 (2005).

3.  An initial compensable rating for fungus Candida is 
denied.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118, 
Diagnostic Code 7806 (effective prior to and since August 30, 
2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Procedural Due Process, Preliminary Duties to Notify and 
Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  As the Board 
has found the evidence and information currently of record to 
be sufficient to grant the appellant's claim for service 
connection for hypertension, any deficiency of notice or 
assistance as to this issue will not have resulted in 
prejudice to the appellant.  The evidence shows that VA has 
met the notice and duty to assist provisions as to the issue 
of service connection for a pulmonary disorder and as to the 
issue of an increased rating for fungus Candida.

Legal Criteria

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein beyond its natural progression.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated while 
performing active duty for training or injury incurred in or 
aggravated while performing inactive duty training.  38 
U.S.C.A. §§ 101(24), 106, 1110, 1131.  

38 U.S.C.A. § 1111 (West 2002) provides that every veteran 
shall be taken to have been in sound condition when examined, 
accepted, and enrolled for service, except as to defects, 
infirmities, or disorders noted at the time of the 
examination, acceptance, and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.

38 U.S.C.A. § 1117 provides for service connection in cases 
where a veteran suffers from chronic disability resulting 
from an undiagnosed illness that became manifest during 
service on active duty in the Armed Forces in the Southwest 
Asia theater of operations during the Persian Gulf War, or 
that became manifest to a degree of 10 percent or more 
between the end of such service and December 31, 2006.

38 C.F.R. § 3.317(a) further provides that the VA shall pay 
compensation to a Persian Gulf veteran who "exhibits 
objective indications of chronic disability" (manifested by 
certain signs or symptoms), which, by history, physical 
examination and laboratory tests cannot be attributed to any 
known clinical diagnosis.  Objective indications of a chronic 
disability include both "signs," in the medical sense of 
objective evidence perceptible to an examining physician, and 
other, non-medical indicators that are capable of independent 
verification. 38 C.F.R. § 3.317(a).  Signs or symptoms which 
may be manifestations of an undiagnosed illness include, but 
are not limited to:  fatigue, signs or symptoms involving the 
skin, headaches, muscle pain, joint pain, neurologic signs or 
symptoms, neuropsychological signs or symptoms, signs or 
symptoms involving the respiratory system (upper or lower), 
sleep disturbances, gastrointestinal signs or symptoms, 
cardiovascular signs or symptoms, abnormal weight loss, or 
menstrual disorders.  38 C.F.R. § 3.317(b).

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can be 
determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2005).  Separate 
diagnostic codes identify the various disabilities and the 
criteria that must be met for specific ratings.  
The regulations require that, in evaluating a given 
disability, the disability be viewed in relation to its whole 
recorded history.  38 C.F.R. § 4.2 (2005); see, too, 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

Also, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2005).  All 
reasonable doubt is resolved in the veteran's favor.  
38 C.F.R. § 4.3 (2005).

Since the veteran takes issue with the initial rating 
assigned when service connection was granted for fungus 
Candida of the groin, the Board must evaluate the relevant 
evidence since the effective date of the award; it may assign 
separate ratings for separate periods of time based on facts 
found, a practice known as "staged" ratings.  Fenderson, at 
125-26.

VA's criteria for evaluating skin disorders were revised, 
effective August 30, 2002, during the pendency of the 
veteran's appeal.  Where a law or regulation changes after a 
claim has been filed, but before administrative or judicial 
review has been completed, the version most favorable to the 
claimant generally applies.  At the same time, however, 
revised regulations do not allow for their retroactive 
application unless those regulations contain such provisions 
and may only be applied as of the effective date. VAOPGCREC 
3-2000.  The RO has considered the veteran's fungus Candida 
under both the former and revised criteria.  

Prior to August 30, 2002, eczema was rated as follows under 
38 C.F.R. § 4.118, Diagnostic Code 7806:

A 50 percent rating was warranted for eczema with ulceration 
or extensive exfoliation or crusting, and systemic or nervous 
manifestations, or exceptionally repugnant.  

A 30 percent rating was warranted for eczema with constant 
exudation or itching, extensive lesions, or marked 
disfigurement.  

A 10 percent rating was warranted for eczema with 
exfoliation, exudation or itching, if involving an exposed 
surface or extensive area.  

A noncompensable rating was warranted for eczema with slight, 
if any, exfoliation, exudation or itching if on a nonexposed 
surface or small area.  


Since August 30, 2002, dermatitis or eczema is rated as 
follows under 38 C.F.R. § 4.118, Diagnostic Code 7806:

A 60 percent rating is warranted where there is more than 40 
percent of the entire body or more than 40 percent of exposed 
areas affected, or; constant or near-constant systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs required during the past 12-month period.  

A 30 percent rating is warranted where there is 20 to 40 
percent of the entire body or 20 to 40 percent of exposed 
areas affected, or; systemic therapy such as corticosteroids 
or other immunosuppressive drugs required for a total 
duration of six weeks or more, but not constantly, during the 
past 12-month period.  

A 10 percent rating is warranted where there is at least 5 
percent, but less than 20 percent, of the entire body, or at 
least 5 percent, but less than 20 percent, of exposed areas 
affected, or; intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs required for 
a total duration of less than six weeks during the past 12-
month period.  

A noncompensable rating is warranted where there is less than 
5 percent of the entire body or less than 5 percent of 
exposed areas affected, and; no more than topical therapy 
required during the past 12-month period.  Or rate as 
disfigurement of the head, face, or neck (DC 7800) or scars 
(DC's 7801, 7802, 7803, 7804, or 7805), depending upon the 
predominant disability.


Analysis

Service Connection for Hypertension

A May 1981 examination for entrance into military service 
showed that blood pressure was 112/82.  A November 1985 
periodic service department physical examination revealed 
that blood pressure was 118/80.  On a periodic physical 
examination in November 1989, blood pressure was 130/80.  A 
notation indicates that the veteran was under evaluation for 
hypertension and that no action on the matter was necessary.  
There is no reference in the examination report that she was 
taking medication for hypertension.  The claims file does not 
contain a report showing that the veteran was examined in 
connection with her entrance on active duty on January 2, 
1991.  

In the absence of any notation that the veteran had 
hypertension at entrance on active duty on January 2, 1991, 
she must be accorded the presumption of sound health with 
respect to hypertensive vascular disease.  However, the 
presumption of soundness may be rebutted by clear and 
unmistakable evidence showing that hypertension existed 
before acceptance and enrollment and was not aggravated by 
service.  Clear and unmistakable evidence means evidence that 
is obvious or manifest, i.e., evidence that is indisputable. 

Service medical records show that the veteran presented at a 
clinic on January 16, 1991.  Currently, blood pressure was 
found to be 118/98.  The veteran gave a history of having 
been five months postpartum; that she had been started on 
blood pressure medications immediately after her delivery; 
and that she had experienced hypertension over the past 5 
years.  The assessment on January 16, 1991 was possible 
uncontrolled hypertension.  Multiple subsequent diastolic 
blood pressure readings of 90 or greater were recorded during 
January 1991.  Hypertension was also confirmed by medical 
records covering the years since the veteran was released 
from a period of active duty that ended on April 24, 1991.

In testimony at her personal hearings in January 1999 and in 
May 2002, the veteran related that she had experienced 
hypertension, acutely, during a pregnancy, apparently in 
1990.  However, she stated that she was not on medication and 
that her blood pressure was found to be normal at entrance on 
active duty on January 2, 1991.  

The veteran has provided equivocal statements about the 
presence of hypertension and about the character of her blood 
pressure readings prior to her entrance on active duty on 
January 2, 1991.  As previously mentioned, there is simply no 
objective evidence about the status of her blood pressure 
when she entered on active duty on January 2, 1991.  The 
record, then, does not contain indisputable evidence that 
hypertension both preexisted service entrance and was not 
aggravated during the veteran's period of active duty.  
Accordingly, the presumption of soundness is not rebutted in 
this case.  

Since the veteran must be regarded as having been in sound 
health at entrance on active duty, the Board's must determine 
if hypertension had its inception during service.  Here, the 
evidence demonstrates that hypertension was manifested during 
service.  Accordingly, service connection for hypertension is 
granted.  


Service Connection for a Pulmonary Disorder, Claimed as a 
Breathing Problem, including Due to an Undiagnosed Illness

The veteran's lungs and chest were evaluated as normal on an 
examination in May 1981 for entrance on active duty.  The 
veteran was treated at a service department clinic in October 
1981 for an episode of allergic rhinitis.  Clinical 
inspection showed that the lungs were clear.  There were no 
documented recurrences of allergic rhinitis in service 
medical records.  At periodic general physical examinations 
in November 1985 and November 1989, pulmonary function 
testing was normal.  At the April 1991 examination for 
separation from a period of active duty, the veteran denied 
pulmonary defects, and none were detected on clinical 
inspection.  

Chest x-ray examinations by a private physician in August 
1993 and by VA in October 1994 showed that the lungs were 
within normal limits.  On VA general medical examination in 
March 1997, the lungs were found to be clear and the chest 
was normal.  No pulmonary defects were identified.  

When examined by a private clinician in June 1998, she 
reported that she had experienced coughing and fever 
intermittently for the past week.  The assessment was 
laryngitis/bronchitis.  There are no subsequent records 
showing that she required medical follow-up for this episode 
of respiratory symptoms, and there is no subsequent medical 
confirmation of either laryngitis or bronchitis.  The 
objective evidence, then, demonstrates that the June 1998 
episode of laryngitis/bronchitis was an acute and transitory 
phenomenon that resolved without producing chronic 
disability.

The veteran was accorded an examination for disability 
evaluation purposes by VA in May 2004.  The examiner noted 
that the veteran had been having breathing difficulties, 
described as shortness of breath on exertion, for the past 
six years.  These symptoms were mainly in the summertime and 
disappeared in the wintertime.  She used an inhaler during 
exacerbation of her symptoms in the summer.  She denied any 
associated coughing, wheezing, or hemoptysis.  On 
examination, her lungs were clear.  Pulmonary function 
testing was done and it was noted that post FVC was 74.3 
percent.  The diagnosis was mild restrictive lung disease.  
According to the examiner, it could not be determined whether 
or not military service was causing restrictive lung disease. 

The veteran asserts that she now has a chronic undiagnosed 
illness, manifested by a breathing problem, that is 
attributable to Persian Gulf service.  However, the competent 
medical evidence demonstrates that a breathing problem, as 
well as any other associated respiratory symptoms the veteran 
now experiences, is referable to a pulmonary disorder, 
diagnosed as mild restrictive lung disease.  This condition 
is a known clinical entity, and it is not shown to be 
attributable to military service.  

At bottom, the veteran's assertion is the only evidence 
linking a breathing problem, variously claimed as due to 
allergic rhinitis, to bronchitis or to an undiagnosed 
illness, to any incidents or events of military service.  And 
her unsubstantiated assertion amounts to an opinion about a 
matter of medical causation.  There no indication from the 
record, though, that she has any medical training or 
expertise.  So as a lay person, she is not competent to offer 
a medical opinion regarding the diagnosis or etiology of a 
disorder.  Espiritu, supra.

For the reasons discussed above, the claim for service 
connection for a pulmonary disorder, claimed as breathing 
problem, including due to an undiagnosed illness must be 
denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the appellant's claim, that doctrine is not 
applicable in the current appeal.  See Alemany, supra.

Increased Rating for Fungus Candida of the Groin

A VA examination of the skin was performed in August 1996.  
The veteran gave a history of having experienced a rash of 
the inner thighs when she returned from service in the Gulf 
War, but indicated that this problem had cleared up.  
Clinical inspection revealed that the groin was clear.  The 
diagnosis was history of tinea cruris versus intertrigo.  An 
additional diagnosis was tinea pedis and onychomycosis of the 
toe nails.  

On VA examination of the skin in May 2004, findings were 
confined to the skin of the feet.  No reference was made to 
treatment of any rash or skin condition involving the thighs.  

VA clinical records, dated from 1994 to 2005, indicate 
treatment for onychomycosis involving the toenails.  There is 
no reference to treatment for a skin disorder affecting any 
other part of the body, including the groin.  

Fungus Candida of the groin is rated on the basis of eczema 
or dermatitis.  At no time during the appeal period in 
question, has there been objective evidence of exfoliation, 
exudation or itching, if involving an exposed surface or 
extensive area.  Absent these findings, there is no basis for 
entitlement to a compensable rating under the former criteria 
of 38 C.F.R. § 4.118, Diagnostic Code 7806.  As well, at no 
time during the appeal period in question, has there been 
objective evidence of a skin disorder affecting the groin 
that involved at least 5 percent, but less than 20 percent, 
of the entire body, or at least 5 percent, but less than 20 
percent, of exposed areas affected, or objective evidence of 
a skin disorder affecting the groin that required 
intermittent systemic therapy such as corticosteroids or 
other immunosuppressive drugs required for a total duration 
of less than six weeks during the past 12-month period.  And 
absent these findings, there is no basis for entitlement to a 
compensable rating under the revised criteria of 38 C.F.R. 
§ 4.118, Diagnostic Code 7806.  

The Board has considered whether a "staged" rating is 
appropriate for the veteran's fungus Candida of the groin.  
The record, however, does not support assigning a different 
percentage disability rating during the period in question 
than did the RO.  Fenderson, supra.  

For the reasons discussed above, the claim for an initial 
compensable rating for fungus Candida of the groin must be 
denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the appellant's claim, that doctrine is not 
applicable in the current appeal.  38 C.F.R. § 3.102; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  38 
U.S.C.A. 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1991). 


ORDER

Service connection for hypertension is granted.

Service connection for restrictive lung disease is denied.

An initial compensable rating for fungus Candida of the groin 
is denied.


REMAND

Sometime after the Board held that the veteran was entitled 
to service connection for irritable bowel syndrome, the RO 
established service connection for this condition and rated 
it as 10 percent disabling.  The decision of the RO 
establishing service connection for irritable bowel syndrome 
is not of record, but in a statement dated in September 2002, 
the veteran filed a notice of disagreement with the 
assignment of a 10 percent rating for this condition.  The RO 
issued a decision in October 2005 granting service connection 
for tinea pedis with onychomycosis, and assigning a 0 
percent, or noncompensable evaluation, effective June 26, 
1996.  In correspondence dated November 14, 2005, the veteran 
expressed disagreement with the noncompensable rating 
assigned for a condition she described as "foot fungus."  
Since the veteran is appealing the ratings assigned with the 
original grants of service connection, the issue is whether 
the veteran is entitled to a higher rating for irritable 
bowel syndrome or tinea pedis with onychomycosis at any time 
since June 26, 1996.  See Fenderson v. West, 12 Vet. App. 119

The record before the Board does not reflect that a Statement 
of the Case (SOC) has been issued regarding the propriety of 
the initial ratings assigned for irritable bowel syndrome or 
tinea pedis with onychomycosis.  In Manlincon v. West, 12 
Vet. App. 238 (1999), the United States Court of Appeals for 
Veterans Claims (Court) indicated that in a case in which a 
veteran expressed disagreement in writing with an RO decision 
and the RO failed to issue an SOC, the Board should remand, 
rather than refer, the issue to the RO for issuance of an 
SOC.  

Accordingly, the case is REMANDED for the following action:

Furnish the appellant and her 
representative with a SOC on the issues of 
entitlement to a rating in excess of 10 
percent for irritable bowel syndrome and a 
compensable rating for tinea pedis with 
onychomycosis.  She should be advised of 
the necessity of filing a timely 
substantive appeal.  

If the appellant completes a timely appeal as to either or 
both of these issues, the RO should return the case to the 
Board for further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
Gary L. Gick
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


